Citation Nr: 1741962	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-34 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel




INTRODUCTION

The Veteran had active service in the Coast Guard from August 1955 to July 1959.  The Veteran died in December 2011, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the VA RO in Roanoke, Virginia.     


REMAND

The Board finds that additional development is required before the appellant's claim is decided. 

The appellant contends that service connection is warranted for the cause of the Veteran's death.  A certificate of death shows that the Veteran died in December 2011, and cites cardiopulmonary arrest as his immediate cause of death.  In addition, acute renal failure and gastrointestinal bleed were listed as conditions leading to the Veteran's immediate cause of death.  The Board notes that service connection for kidney stones was established prior to the Veteran's death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause of death, it must be shown that the disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

In December 2013, a VA medical opinion was obtained regarding the cause of the Veteran's death.  The opinion discussed whether the Veteran's kidney stones were etiologically related to acute renal failure, which was listed on his death certificate as a condition leading to the immediate cause of death.  The examiner concluded that there was no etiological relationship, noting that records in the Veteran's claims file reflected normal renal function.  However, in reaching that conclusion, the examiner did not review the December 2011 medical records that document the Veteran's final illness and death.  Accordingly, the Board finds the December 2013 opinion inadequate, as it failed to consider relevant medical evidence.  In addition, the December 2013 opinion did not adequately address whether the Veteran's kidney stones were a contributory cause of death, that is, whether the disability contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death.  

For those reasons, the Board concludes that a supplemental medical opinion must be obtained to determine whether the Veteran's kidney stones were a principle or contributory cause of death, taking into consideration all relevant medical records contained in the Veteran's claims file.

In addition, any outstanding VA treatment records and private treatment records should be identified and obtained prior to deciding the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, forward the claims file to an appropriate VA physician for an opinion as to whether it is at least as likely as not that the Veteran's service-connected kidney stones were a primary or contributory cause of his death in December 2011.  The claims file, to include a complete copy of this remand, must be reviewed by the physician and so noted in the opinion.  The opinion should address the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that service-connected kidney stones were the immediate or underlying cause of the Veteran's death or were etiologically related thereto.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that service-connected kidney stones contributed substantially or materially to cause the Veteran's death; combined to cause death; or aided or lent assistance to the production of the Veteran's death.

(c)  Whether it is at least as likely not (50 percent or greater probability) that there were resulting debilitating effects and general impairment of health due to kidney stones to an extent that the Veteran was rendered materially less capable of resisting the effects of other disease or injury primarily causing death.

(d)  Whether there is a reasonable basis for concluding that the Veteran's service-connected kidney stones were of such severity as to have a material influence in accelerating death. 

The rationale for all opinions expressed must be provided.
3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




